United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4144
                                    ___________

Larry C. Larue,                       *
                                      *
          Petitioner,                 *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     * [UNPUBLISHED]
                                      *
          Respondent.                 *
                                 ___________

                          Submitted: June 17, 1998
                              Filed: June 19, 1998
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Larry C. Larue appeals from the Tax Court’s1 dismissal of his petition contesting
the Commissioner’s deficiency determination concerning his federal income taxes.
After carefully reviewing the record and the parties’ submissions, we conclude
dismissal was proper for the reasons the Tax Court stated. Accordingly, we affirm.
See 8th Cir. R. 47B.




      1
       The Honorable Robert N. Armen, Jr., United States Tax Court Judge.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-